Exhibit 10.2

Execution Version

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of April 28, 2020 (this
“Amendment”), among Callaway Golf Company (the “Borrower”), the Lenders party
hereto (who constitute Required Lenders) and Bank of America, N.A., as
administrative agent (the “Administrative Agent”).

WHEREAS, reference is hereby made to the Credit Agreement dated as of January 4,
2019 (the “Credit Agreement”, and as amended by this Amendment, the “Amended
Credit Agreement”) among the Borrower, the Administrative Agent and the
financial institutions party thereto. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Amended Credit
Agreement;

WHEREAS, the Borrower has requested to amend the Credit Agreement on the terms
set forth herein;

WHEREAS, the Credit Agreement provides that this Amendment may become effective
with the consent of the Borrower, the Administrative Agent and Lenders
constituting the Required Lenders;

WHEREAS, on the Amendment No. 1 Effective Date (as defined below), each Lender
(a “Consenting Lender”) that shall have delivered their signature to this
Amendment No. 1 shall be deemed to have consented to the amendments and
modifications to the Credit Agreement effected hereby; and

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

SECTION 1.    Amendments. Effective as of the Amendment No. 1 Effective Date,
the Credit Agreement is amended as follows:

(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following parenthetical at the end of definition of “Restricted Payment”:

“(it being understood and agreed, for the avoidance of doubt, none of the
actions described in clauses (a) – (d) of the definition of Junior Debt
Restricted Payment shall be considered a Restricted Payment with respect to an
Equity Interest that also constitutes Junior Debt)”

(b)    Section 7.02(d) of the Credit Agreement is hereby amended by deleting the
following words in such Section:

“arising in the ordinary course of business and”;

(c)    Section 7.02(o) of the Credit Agreement is hereby amended by
(i) replacing “among” with “by” and (ii) deleting “and Banc of America Leasing &
Capital, LLC”;



--------------------------------------------------------------------------------

(d)    Section 7.02(p) of the Credit Agreement is hereby amended by deleting the
word “and” at the end of such Section and Section 7.02(q) is hereby amended by
replacing the period “.” at the end of such section with a semi-colon “;”.
Section 7.02 of the Credit Agreement is hereby then amended by adding the
following clauses as Section 7.02(r) and Section 7.02(s) thereof:

“(r)    (x) Indebtedness in the form of senior unsecured convertible debt
securities of the Borrower in an aggregate principal amount not to exceed,
together with any amounts incurred pursuant to Section 7.02(s), in the aggregate
$275,000,000 and guarantees thereof by the Loan Parties; provided that such
Indebtedness shall not mature earlier than the Latest Maturity Date in effect at
such time; and (y) any refinancings, refundings, renewals or extensions of
Indebtedness permitted pursuant to Sections 7.02(r)(x); provided that the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder; and

(s)     (x) any loan or other financial assistance received by any Borrower or
any of its Subsidiaries from any federal, state, local or foreign government
program enacted in response to the COVID-19 outbreak in an aggregate principal
amount not to exceed, together with any amounts incurred pursuant to
Section 7.02(r), in the aggregate $275,000,000; and (y) any refinancings,
refundings, renewals or extensions of Indebtedness permitted pursuant to
Sections 7.02(s)(x); provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder.”;

(e)    Section 7.06 of the Credit Agreement is hereby amended by deleting “or
issue or sell any Equity Interests or accept any capital contributions,” in the
lead-in to such Section; and

(f)    Section 8.01(e) of the Existing Credit Agreement is hereby amended by
inserting the following proviso at the end of clause (i) of such Section:

“; provided further that any conversion of, or trigger of conversion rights with
respect to, any convertible debt securities of the Borrower otherwise permitted
to be incurred under this Agreement (whether or not such conversion is to be
settled in cash or capital stock or a combination thereof) unless such
conversion results from any event of default thereunder or a “change of
control”, “fundamental change” or similar occurrence thereunder, shall not
constitute an Event of Default;”.

SECTION 2.    Representations and Warranties. In order to induce the Lenders to
consent to this Amendment, the Borrower represents and warrants to each of the
Lenders and the Administrative Agent that on and as of the date hereof both
before and after giving effect to this Amendment (i) the representations and
warranties of each Loan Party contained in Article V of the Credit Agreement and
each other Loan Document are true and correct in all material respects (except
when qualified as to materiality or Material Adverse Effect, in which case they
shall be true and correct in all respects) on and as of the date hereof,
except to the extent that such representations and warranties relate to an
earlier date, in which case they shall be true and correct as of such earlier
date in all material respects; (ii) no Default or Event of Default exists as of
the Amendment No. 1 Effective Date or will result from this Amendment; and
(iii) the execution, delivery and performance by the Borrower of this

 

-2-



--------------------------------------------------------------------------------

Amendment has been duly authorized by all necessary corporate action, and does
not and will not contravene the terms of any of the Borrower’s Organization
Documents; (b) conflict with or result in any breach of or contravention of
(x) any Contractual Obligation (including the ABL Loan Documents) to which the
Borrower is a party or by which it is bound, the termination or adverse
modification of which could reasonably be expected to have a Material Adverse
Effect or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) result in the creation of any Lien (other than Permitted Liens),
or (d) violate any Applicable Law.

SECTION 3.    Effect of Amendment. On and after the Amendment No. 1 Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Amended Credit Agreement. The
Amended Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed and shall not be impaired
or limited by the execution or effectiveness of this Amendment. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as an amendment or waiver of any right, power or remedy
of any Lender or any Agent under any of the Loan Documents, nor constitute an
amendment or waiver of any provision of any of the Loan Documents.

SECTION 4.    Conditions to Effectiveness. The effectiveness of Section 1 of
this Amendment shall be subject solely to the satisfaction of the following
conditions precedent (the first date upon which such conditions precedent are
satisfied, the “Amendment No. 1 Effective Date”):

(a)    the Administrative Agent shall have received from the Borrower and
Lenders constituting the Required Lenders either (x) counterparts of this
Amendment No. 1 signed on behalf of such parties or (y) written evidence
reasonably satisfactory to the Administrative Agent (which may include delivery
of an Electronic Record executed using Electronic Signatures (each as defined
below)) that such parties have signed counterparts of this Amendment No. 1;

(b) to the extent invoiced at least three (3) Business Days prior to the date
hereof and payable under and in accordance with Section 10.04 of the Credit
Agreement, the Borrower shall have paid the reasonable out of pocket expenses of
the Administrative Agent in connection with this Amendment (including the
reasonable fees and disbursements of Cahill Gordon & Reindel LLP, counsel for
the Administrative Agent) incurred in connection with this Amendment;

(c) the Borrower shall have delivered to the Administrative Agent a certificate
from a Responsible Officer of the Borrower dated as of the Amendment No. 1
Effective Date, to the effect set forth in Sections 2(i) and 2(ii) hereof; and

(d) the Administrative Agent shall have received, for the account of the
Consenting Lenders, consent fees in an amount equal to 0.125% of their Term
Loans; this fee will be fully earned and due and payable on the Amendment No. 1
Effective Date.

SECTION 5.    Acknowledgement and Affirmation.

(a)    The Borrower hereby expressly acknowledges the terms of this Amendment
and affirms or reaffirms, as applicable, as of the date hereof the covenants and
agreements contained in each Loan Document to which it is a party, including, in
each case, such covenants and agreements as in effect immediately after giving
effect to this Amendment and the transactions contemplated hereby.

 

-3-



--------------------------------------------------------------------------------

(b)    The Borrower, by its signature below, hereby affirms and confirms (1) its
obligations under each of the Loan Documents to which it is a party, and (2) the
pledge of and/or grant of a security interest in its assets as Collateral to
secure such Obligations, all as provided in the Collateral Documents as
originally executed, and acknowledges and agrees that such guarantee, pledge
and/or grant continue in full force and effect in respect of, and to secure,
such Obligations under the Credit Agreement and the other Loan Documents.

SECTION 6.    Counterparts; eSignatures.

(a)    This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which, when taken together, shall constitute a single contract.
Delivery of an executed counterpart of this Amendment by facsimile or other
electronic imaging means (i.e., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Amendment.

(b)    This Amendment and any document, amendment, approval, consent,
information, notice, certificate, request, statement, disclosure or
authorization related to this Amendment (each a “Communication”), including
Communications required to be in writing, may be in the form of an Electronic
Record (as defined below) and may be executed using Electronic Signatures (as
defined below), including, without limitation, facsimile and/or .pdf. The
Borrower agrees that any Electronic Signature (including, without limitation,
facsimile or .pdf) on or associated with any Communication shall be valid and
binding on the Borrower to the same extent as a manual, original signature, and
that any Communication entered into by Electronic Signature, will constitute the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with the terms thereof to the same extent as if a
manually executed original signature was delivered to the Administrative
Agent.    Any Communication may be executed in as many counterparts as necessary
or convenient, including both paper and electronic counterparts, but all such
counterparts are one and the same Communication. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Lenders of a manually
signed paper Communication which has been converted into electronic form (such
as scanned into PDF format), or an electronically signed Communication converted
into another format, for transmission, delivery and/or retention. The
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of any Communication in the form of an imaged Electronic Record
(“Electronic Copy”), which shall be deemed created in the ordinary course of
such Person’s business, and destroy the original paper document. All
Communications in the form of an Electronic Record, including an Electronic
Copy, shall be considered an original for all purposes, and shall have the same
legal effect, validity and enforceability as a paper record. Notwithstanding
anything contained herein to the contrary, the Administrative Agent is under no
obligation to accept an Electronic Signature in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further, without limiting the foregoing, (a) to the extent the
Administrative Agent has agreed to accept such Electronic Signature, the
Administrative Agent and the Lenders shall be entitled to rely on any such
Electronic Signature purportedly given by or on behalf of the Borrower without
further verification and (b) upon the request of the Administrative Agent any
Electronic Signature shall be promptly followed by a manually executed, original
counterpart. For purposes hereof, “Electronic Record” and “Electronic Signature”
shall have the meanings assigned to them, respectively, by 15 USC §7006, as it
may be amended from time to time.

SECTION 7.    Applicable Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

[signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

CALLAWAY GOLF COMPANY,

as the Borrower

By:  

/s/ Brian P. Lynch

Name:   Brian P. Lynch Title:   Executive Vice President and Chief Financial
Officer

 

[Callaway – Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Jeremy L. Webb

Name:   Jeremy L. Webb Title:   AVP

 

[Callaway – Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

[Consenting Lender signatures on file with Administrative Agent]

 

[Callaway – Signature Page to Amendment No. 1]